MEMORANDUM **
Baljit Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based on Singh’s failure to credibly establish his membership in a persecuted group. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh fails to establish eligibility for asylum, he also fails to demonstrate eligibility for withholding of removal. See id.
Substantial evidence also supports the IJ’s denial of Singh’s CAT claim. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.